Opinion by
Walker, J.
It was stipulated between counsel that certain of the merchandise consists of rough welting kip butts the same in all material respects as that passed upon in Filoon v. United States (3 Cust. Ct. 189, C. D. 230) and Rice v. United States (7 Cust. Ct. 109, C. D. 547). In accordance therewith the claim at 10 percent under paragraph 1530 (b) (7), as amended by the British Trade Agreement (T. D. 49753), was sustained as to this merchandise. Protest 17117-K, having been imported prior to the effective date of the British Trade Agreement, was overruled in all respects.